Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utas et al (US 2007/0016169, of record, ‘169 hereafter). 
Regarding claims 1-3, 7 and 14-16, ‘169 discloses a method of making a catheter tube for medical device including urinary catheter ([0002], [0010], [0020]-[0026]) comprising blending an ethylene-based polymer with a water swellable material such as polyurethane and polyamide, forming the blend into a catheter tube having an outer . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable Utas et al (US 2007/0016169, of record, ‘169 hereafter) in view of Rozant (US 2007/0160802, of record, ‘802 hereafter).
Regarding claims 4-6 and 11-13, ‘169 teaches all the limitations of claim 1, ‘169 also discloses that the water swellable polymer can be a polyamide-based polymer, but does not specifically disclose the polymer being ethylene vinyl alcohol copolymer or polyvinyl alcohol. However, ‘802 discloses a compounding polyolefin composition comprising an olefin resin such as polyethylene or polypropylene ([0028]) and a hydrophilic polymer such as polyvinyl alcohol, ethylene vinyl alcohol polymer or polyamide, reading upon instantly claimed water swellable polymer ([0009]-[0014], [0029]), wherein the hydrophilic polymer is used to provide barrier properties to the hydrocarbon. In light of these teachings, one of ordinary skill in the art would have recognized that the hydrophilic polymers such as polyvinyl alcohol, ethylene vinyl alcohol copolymer and polyamide are equivalent and interchangeable in a polyolefin composition in order to provide the same technical effects. Therefore, it would have been obvious to one of ordinary skill in the art to use polyvinyl alcohol or ethylene vinyl alcohol copolymer as taught by ‘802, to replace polyamide of ‘169, to render instantly claimed invention. Case law holds that the mere substitution of an equivalent is not an 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable Utas et al (US 2007/0016169, of record, ‘169 hereafter) in view of Qin (US 2003/0094736, of record, ‘736 hereafter).
Regarding claims 8-10, ‘169 teaches all the limitations of claim 1, ‘169 discloses the blend comprising a polyolefin ([0014]), but does not specifically disclose that the polyolefin comprising copolymer of ethylene and an alpha-olefin. However, ‘736 disclose a medical tubing reading upon instantly claimed catheter tube, wherein the tubing is preferably made from an ethylene copolymer with α-olefin, specifically 1-butene, 1-hexene or 1-octene to render a transparent medical tubing free of low molecular weight additives ([0005]-[0019], [0041]). In light of these teachings, one of ordinary skill in the art would have used the ethylene copolymer as taught by ‘736, to modify the catheter tube of ‘169, in order to render a transparent catheter tube free of low molecular weight additives. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUIYUN ZHANG/Primary Examiner, Art Unit 1782